Citation Nr: 1132199	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a left testicle injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who had periods of active duty for training and inactive duty for training with the Michigan Army National Guard from October 1976 to October 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for residuals of a left testicle injury.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

In his April 2006 VA Form 21-526, Application for Compensation and/or Pension, the Veteran claimed he sustained a left testicle injury while participating in war games during an annual training at Camp Grayling, Michigan.   He stated that he still experienced severe pain, like a burning sensation, and that he thought his left testicle had shrunk as a result of this injury.

In the Veteran's January 2008 VA Form 9, substantive appeal, he stated initially that he "[could] not report any [residual effects] at this time," but then indicated that he did experience tenderness in the same area that was injured during his annual training.

The Veteran's service personnel records shows that on August 5, 1980, while he was on active duty for training (under 32 U.S.C. § 503), he jumped from the back of a 2.5 ton truck and landed awkwardly causing a strain to his back and groin area.  This was considered an injury incurred in the line of duty, but would not likely result in a claim against the government for future medical care.  See August 1980 DA Form 2173, Statement of Medical Examination and Duty Status.  In a September 1980 line of duty investigation memorandum addressed to Army Personnel at the office of the Adjutant General of Michigan, the Veteran's commander noted that the Veteran had not had any back or groin problems since active training.

The Veteran's STRs also show that on August 5, 1980, he was treated for extreme pain in the groin area and placed on complete bed rest in his quarters.  It was noted that he had a possibly bruised testes.  He was seen again the next day at which time he was noted to have a muscle sprain in his groin area and in the low back due to an injury involving a 2.5 ton truck.  He was instructed to avoid heavy lifting and long walks for 24 hours.  Subsequent STRS, including the reports from periodic service physical examinations conducted in November 1983, August 1990, and January 1994, are silent for any additional complaints, findings, treatment, or diagnosis related to the groin.

The Veteran has not been afforded a VA examination in this matter.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The United States Court of Appeals for Veterans Claims has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As outlined above, the record shows that the Veteran sustained a groin injury during a qualifying period of active duty for training in August 1980.  He has also complained of continuous pain and tenderness in his left testicle/groin area since service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (a veteran may be competent to testify as to symptoms he experiences); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Based on the foregoing, the Board finds that the "low threshold" standard of McLendon is met and an examination to secure a medical advisory opinion is indicated.

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by an appropriate physician to determine the presence, nature and likely etiology of any groin/left testicle disability.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's groin/left testicle disability(es), if any?

(b) For each groin/left testicle disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the August 1980 groin injury the Veteran sustained on active duty for training?

The examiner must explain the rationale for all opinions.

2. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

